REPUBLIQUE DEMOCRATIQUE DU CONGO

LE

À A
Ë

LES MINISTERES
DES MINES DU PORTEFEUILLE

ACCORD ENTRE LA REPUBLIQUE
DEMOCRATIQUE DU CONGO
ET

ANHUI FOREIGN ECONOMIC CONSTRUCTION
(GROUP) CORPORATION LIMITED (AFECC)
ENTRE LES SOUSSIGNES

La République Démocratique du Congo, en abregé "RDC", ici représentée aux fins du
présent Accord par leurs Excellences Madame Louise MUNGA MESOZI et Monsieur
Martin KABWELULU, respectivement Ministre du Portefeuille et Ministre des Mines, ci-
après dénommée « Etat Congolais », d'une part ; |

ET

Anhui Foreign Economic Construction (Group) Corporation Limited, AFECC en sigle,
ayant son siege social au n°28 Dongliu Road, Hefei, Anhui, République Populaire de Chine,
ici valablement représenté par Monsieur Bai Xiangdian, Vice-Président de AFECC, ci-
après dénommé « AFECC », en vertu d'une procuration spéciale ; d'autre part.

EXPOSE DES MOTIFS

Attendu que la Société Congolaise d'investissement Minier, SCIM Spri en sigle, née après
la dissolution de la SENGAMINES, est une entreprise du Portefeuille dans laquelle l'Etat
Congolais détient 80% des parts du Capital social tandis que le Fonds de Promotion de
Findustrie et l'Institut National de Sécurité Sociale ont chacun 10%.

Que la SCIM Spri dispose d'une usine moderne de 500 tph(tonne par heure) et prévait dans
son Etude de Faisabilité son rééquipement pour monter sa capacité à 4000tph.

Que la concession de la SCIM Spri est située autour de la localité de Tshibwe dans la
Province du Kasaï Oriental et que le périmètre de SCIM Spri est couvert par des droits
miniers de recherches PR 11923 et PR 11924 actuellement.

Considérant qu'actuellement, la SCIM Spri fait une production mensuelle de +/- 50.000
carats, mais que la charge liée à la consommation du carburant (60% des couts
opératoires), la limite d'âge (arrivée sur la mine en 2001) de la flotte minière héritée de
SENGAMINES et l'état dramatique de la ligne de chemin de fer (SNCC) pour
Papprovisionnement en carburant, ne permettent pas de générer suffisamment des
revenus.

Attendu que la SCIM dispose de . de
hydroélectriques peuvent être réalisés \

4
ux ses, autour desquels les projets

NS
2
e le site de la MOVO à 15 km au Sud de Tshibwe d'une capacité de 4,6 MW.

+ _le site de Tubi-tubidi sur la Lubi à 31 km à l'Ouest de Tshibwe d’une capacité de 15
MW. Ce dernier peut alimenter l'usine et fournir de l'énergie électrique aux villages
environnants et la ville de Mbuji-Mayi.

Attendu que l'objectif visé est d'alimenter l'usine en énergie hydro-électrique, de réduire sa
dépendance en carburant, d'augmenter la capacité de production et de permettre à la
Société d'obtenir une certaine marge de profit.

Attendu que, sur base d'un cahier des charges, le Comité de Pilotage de la Réforme des
Entreprises du Portefeuille de l'Etat a lancé en date du 10 septembre 2012, un appel
d'offres dans le but de sélectionner un repreneur de 30% des parts sociales de l'Etat
Congolais dans le capital social de la Société Congolaise d'Investissement Minier.

Attendu que, seule la société AFECC a déposé une offre technique et financière répondant
aux conditions de l’appel d'offres susmentionné sous forme d'une contre-proposition dans
laquelle AFECC recommande de créer une nouvelle société joint-venture d'investissement
minier en coopération avec le Gouvemement de la RDC, et d'acquérir 50% du capital social
de la nouvelle société avec les conditions du payement d'un pas de porte de USD
61.000.000$ US, de lapport d'équipements miniers et autres matériels pour la
transformation de l'usine SCIM Spri et de la construction de l'immeuble CEEC à l'Aéroport
de N'djili-Kinshasa.

Attendu que réagissant à la proposition d'AFECC, l'Etat Congolais a proposé la répartition
de 49% pour AFECC et 51 pour l'Etat dans SCIM et a ainsi autorisé le COPIREP à entamer
les négociations avec la société adjudicataire pour la Joint Venture.

Attendu que, sur base du rapport du COPIREP, les parties se sont retrouvées pour
examiner les termes de l'Accord à conclure.

Après négociation et compte tenu des arguments développés par AFECC dans sa lettre du
27 décembre 2012, notamment de la cotation de la société en bourse, l'Etat Congolais a
accepté d'augmenter à 50% des parts à céder à AFECC :

Et que AFECC assiste l'Etat Congolais dans la démarche d'obtention d'un crédit
préférentiel pour la construction des infrastructures ales, notamment, la central hydro-
électrique TUBI TUBIDI et de la route reliant la à la ville de MBUJI-MAY!. j '

ha

EN CONSEQUENCE, IL À ÉTÉ ARRÊTÉ ET CONVENU CE QUI SUIT :

Article 1 : Définitions et interprétations

11. Définitions

Les termes et expressions suivants, tels qu'utiisés dans le présent Contrat, auront la
signification décrite au présent Article 1, à moins que le contexte ne requière clairement une
interprétation différente : « Associés »  Signifie les détenteurs des parts sociales de la

société.

« Date de Réalisation »

« Dollars » ou «USD»

« Etat Congolais »

« Force majeure »

« Jour Ouvrable »

« Lettre de Divulgation »

« Parties »

« Part sociale »

« Sociétés Affiliées »

Signifie la date à laquelle la vente est effective conformément
aux dispositions du présent Accord.

Signifie le dollar américain, la monnaie légale des États-Unis
d'Amérique.

Signifie l'Etat Associé dans SCIM SPRL
A ie sens qui est repris dans le Code Minier

Signifie tout jour de la semaine à l'exception des samedi,
dimanche et des jours fériés en République Démocratique du
Congo.

Signifie la liste des éléments d'information divulgués à
lAcheteur incluant tous les documents fournis.

Signifie l'Etat et le Partenaire de la société, et « Partie »
signifie l’un d'entre eux.

Signifie titre de participation de la société Congolaise
d'investissement MiniezSprl (SCIM. Sprl).

A

d'AFECC (SOGECOA) d

RD

Signifie sociétés jifl
12.

Interprétation

Dans le présent Contrat et ses Annexes qui en font partie intégrante :

a) les mots au singulier incluent le pluriel et vice-versa, lorsque le contexte le requiert ;

b) une référence à un contrat doit être interprétée comme une référence au présent

contrat tel qu'il peut être ultérieurement modifié;

c} les titres sont seulement insérés à titre indicatif et n'affecteront pas l'interprétation du

présent Contrat ;

d) le terme « personne » vise toute personne, physique ou morale, privée ou publique,

ainsi que toute entité n'ayant pas la personnalité morale mais ayant le pouvoir de
contracter directement ou au travers d’un tiers qui a statutairement le pouvoir de
l'engager.

Article 2 : Déclarations et garanties

21.

2.2.

Modification de la dénomination sociale de la SCIM SPRL en vue de la création
de la Société ANHUI-CONGO D'INVESTISSEMENT MINIER (SACIM Sprl).

Pour surmonter les difficultés mentionnées dans l'exposé des motifs, redynamiser
les actifs existants de la SCIM SPRL, exploiter effectivement du diamant et les
autres ressources minérales dans la Province du KASAI Oriental et promouvoir le
développement économique local et national, les deux parties ont convenu de
modifier la dénomination sociale de la SCIM SPRL en vue de la création de la
société ANHUI-CONGO D'INVESTISSEMENT MINIER, ci-après dénommée SACIM
SPRL.

Pour les intérêts communs de deux parties, l'Etat Congolais prendra en
considération la demande de la SACIM SPRL dans le cadre de l'exploitation future
des ressources minières en RDC.

Déclarations et garanties de l'Etat Congolais
L'Etat Congolais déclare et garantit par le présent Accord à AFECC que :

2.2.1. Titulaire

L'Etat Congolais a le droit de conclure le présent Accord et de transférer ses droits
sur les Ressource#de la SCIM Sprl à la SACIM SPRL conformément aux termes du
présent Acc ittes et libres de toutes charges ar |

le

La SACIM Sprt détient toutes les autorisations nécessaires pour procéder aux
opérations sur les Ressources, y compris, sans que cette énumération soit limitative,
les droits de surface et d'accès ; aux conditions à convenir avec les prestataires des
services concernés, aux infrastructures (eau, électricité, chemin de fer, routes,
aéroport, etc.), nécessaires aux opérations.

ln'y a rien qui affecte les Titres Miniers de la SACIM Spri sur les Ressources, ni qui
puisse sérieusement compromettre l'aptitude de la SACIM Sprl à procéder aux
Opérations.

2.2.2. Sécurité

L'Etat Congolais prendra des mesures efficaces pour assurer la sécurité des biens et
du personnel à la Mine, résoudre justement et raisonnable les litiges et les conflits
locaux éventuels, conformément aux lois et procédures nationales, afin d'assurer
les intérêts de l'investisseur contre les préjudices.

2.2.3. Droits des Tiers

a) Actuellement, aucune Personne autre que la SCIM Spri n'a de droits ou titres
sur les Ressources, ni droit à une redevance ou un autre paiement quelconque,
ayant la nature d'un loyer ou d'une redevance quelconque sur les minerais,
concentrés ou autres produits provenant des Ressources.

b) L'Etat Congolais ne viole aucune obligation de quelque nature que ce soit, à
l'égard de tiers, relativement aux Ressources et la conclusion ou l'exécution du
présent Accord ne constituera pas une violation d'aucune obligation à l'égard
des tiers.

2.2.4. Validité de Droits et Titres sur les Ressources
Tous les droits et titres relatifs aux Ressources ont été et seront régulièrement

enregistrés et transférés cpnformément aux Jpis en vigueur en République
Démocratique du Congo. \ .

6

2.2.5, Ordre des Travaux en cours et état des Ressources

La prospection, les traitements et les autres Opérations menées par SACIM Spri
concernant les Ressources ont êté exécutés et menés en bon père de famille et
conformément aux règles de l'art en matière de prospection géologique et
géophysique, et aux pratiques minières, d'ingénierie et de métallurgie. Tous ces
travaux et Opérations sont conformes à toutes les lois ou décisions prises par les
Autorités compétentes.

2.2.6. Droits, Impôts et redevances

SACIM Spri s'engage à payer tous droits, impôts, taxes et redevances selon les lois
en vigueur, et l'Etat Congolais assure l'impartialité en la matière suscitée, et les
Ressources sont libres de toutes charges fiscales et autres au regard des lois de la
République Démocratique du Congo.

L'Etat Congolais assure la mise en pratique des diverses politiques préférentielles
concernant des entreprises minières suivant les lois minières et les actes relatifs aux
investissements, SACIM Spri bénéficiera de l'exonération des impôts et taxes
concernés.

L'Etat Congolais s'engage à assurer la stabilité du régime fiscal en faveur de la
SACIM.

2.2.7. Titres Miniers

Les Titres Miniers octroyés par l'Etat Congolais à SCIM Spri seront mis sans délai au
nom de la SACIM SPRL et celle-ci aura la jouissance paisible des ressources.

2.2.8. Polluants

a) Par rapport à la législation environnementale applicable, aucun produit polluant
n'a été consciemment et volontairement déposé, répandu, déchargé,
abandonné, pompé, versé, injecté, déversé ni ne s'est échappé, écoulé ou
infiltré sur ou dans les Ressources en violation d'une quelconque disposition de
cette législation ; il n'ya pas de notification orale ou écrite concernant le
déversement d'un produit contaminant en rapport avec les Ressources, qui
imposerait où pourrait imposer à la SACIM Spri d'entreprendre une action
réparatrice, ni aucune responsabilité en violation d'une quelconque législation
applicable en matière d'environnement. Aucune partie des Ressources n'est
située dans une zone environgéfhentale sensible ou dans des zones de

déversement réglementées, \
M

b) Il n'ya pas de servitude, privilège ou charges autres que légales ou
contractuelles de nature environnementale relativement aux Ressources et il
n'existe pas d'actions entreprises, sur le point d'être entreprises ou en cours, qui
puissent grever les Ressources de telles charges environnementales.

c) L'Etat Congolais n’a pas connaissance de faits ou de circonstances qui seraient
survenues en matière environnementale concernant les Ressources et qui
pourraient aboutir à l'avenir à une quelconque obligation ou responsabilité en
matière environnementale.

2.2.9. Informations importantes

L'Etat Congolais a mis à la disposition d'AFECC toutes les informations importantes
en sa possession ou sous son contrôle concernant les Ressources.

2.2.10. Lois et jugements

La signature, la remise et l'exécution du présent Accord par l'Etat Congolais ne
violent pas une quelconque disposition légale, ni une quelconque décision judiciaire.

2.211. Assistance

a) Sur demande écrite d'AFECC et/ou de la SACIM Spri selon le cas, l'Etat
Congolais assistera AFECC et/ou SACIM Spr, selon le cas, à leurs frais :

i. Dans leurs démarches auprès des services de l'Etat congolais, lors de
l'importation des équipements et l'exportation des échantillons, ainsi que lors
de l'exportation de la production commerciale par la SACIM Spri ;

. Dans leurs démarches pour l'obtention des visas, cartes de travail et permis
de séjour requis à toute personne travaillant pour AFECC, SACIM Spri ou
leurs sous-traitants préalablement identifiés;

Dans les contacts avec les diverses sociétés de services telles que les
chemins de fer, les sociétés d'approyi$ionnement d'eau, d'électricité et de
communication afin d'obtenir rapides leurs services. À À

2.3. Déclaration et garanties d'AFECC
AFECC déclare et garantit par le présent Accord à l'Etat Congolais que :
2.3.1. Engagement dans le Projet

AFECC confirme sa ferme volonté d'investir dans le projet envisagé, en partenariat
avec l'Etat Congolais suivant les termes du cahier des charges établi par le
COPIREP et le présent Accord. Elle déclare sa détermination à chercher à résoudre
les divers obstacles susceptibles de compromettre la réalisation du Projet.

2.3.2. Sociétés Affiliées
L'AFECC déclare et certifie l'honorabilité et la crédibilité de ses Sociétés Affliées.
2.3.3. Garantie de financement du projet

L'AFECC confirme qu'après la signature du présent Accord, elle a la capacité et
qu’elle déploiera tous ses efforts pour procurer à la SACIM Sprl selon le Plan
d'affaires et dans les délais y indiqués, aux conditions préférentielles, le financement
de son projet de développement.

Suivant la clause 6.2, l'AFECC se charge du financement nécessaire pour la
construction des infrastructures de la zone minière, la transformation et l'achat des
équipements et matériels, et les capitaux d'exploitation avant- production. Ce
montant est estimé à 100.000.000 $US. Afin d'assurer le montant d'investissement
suffisant pour atteindre une certaine capacité de production et l'achèvement de la
construction des infrastructures.

Le développement de la zone centrale de la RDC, s'agissant du transport,
d'exploitation des ressources minières, d'implantation des centrales hydro-
électriques et leur exploitation, d'exploitation agro-industrielle, font partie du Plan
d'affaire qu'AFECC s'engage à développer dans le cadre de la nouvelle société à

capitaux mixtes, SACIM SPRL.
MA \t
g

60% du bénéfice net annuel doit être affecté en priorité au remboursement de
l'investissement de AFECC, les 40% de bénéfice restant seront attribués aux associés en
fonction de la proportion de leurs parts sociales respectives.

AFECC créera activement les conditions pour l'intégration des actifs de la SACIM Spr et
son introduction en bourse à Hong Kong en Chine ou dans d'autres Bourses.

2.3.4. Engagement pour Jes infrastructures et les projets agricoles

AFECC assiste l'Etat Congolais dans la démarche d'obtention d’un crédit préférentiel pour
la construction des infrastructures sociales, notamment, la centrale hydro-électrique TUBI
TUBIDI et de la route bitumée reliant la Centrale à la Ville de MBUJI-MAYI et se chargera
de les réaliser.

Par ailleurs, AFECC fera des efforts pour développer l'agro-industrie dans la Province du
Kasaï Oriental, en introduisant des entreprises chinoises spécialisées dans le secteur et en
apportant les financements nécessaires. L'Etat s'engage à apporter son soutien à chacun
de ces projets pour qu'au cas par cas, ils bénéficient des exonérations sur base des
dossiers présentés par la SACIM SPRL.

2.4. Survivance des déclarations et garanties

L'exactitude de chaque déclaration et garantie ainsi que l'engagement de les respecter
constituent pour chacune des Parties une condition déterminante de la signature du présent
Accord. Elle ne peut renoncer, en tout ou en partie, à une de ces déclarations et garanties
qu'avec l'accord de la partie en faveur de laquelle la déclaration ou la garantie est faite
comme stipulée au présent article, pour autant que la SACIM Spri continue d'exister.

Chaque Partie s'engage à indemniser et à dégager l'autre (Partie) de toute responsabilité
contre toutes pertes, dettes, actions, coûts, frais et dépenses assumées ou encourues par
une Partie en rapport ou du fait de toute violation par l'autre Partie de ses déclarations et
garanties prévues dans le présent Accord.

Article 3 : Objet du contrat
Le présent Contrat a pour objet de définir les conditions de l'ouverture du capital de la SCIM

Sprl au partenaire AFECC, en vue de la création de la SACIM Sprl

Article 4 : Achat et vente des parts sociales de l'Etat

4.1. Achat et vente des parts sociales

L'Etat Congolais cède et transfère à AFECC, qui accepte, aux termes et conditions du
présent Accord, 500 parts sociales qui lui appartiennent, représentant 50 % du capital
social de la SCIM SPRL. AFECC sera propriétaÿé des Parts sociales Cédées à compter de

la Date de Réalisation. À .
10

Les deux parties conviennent de procéder à la modification de la dénomination sociale de
SCIM sprl pour créer la Société ANHUI-CONGO D'INVESTISSEMENT MINIER SPRL.

Ainsi, AFECC possède 50 % du capital social de la SACIM SPRL, soit 500 parts sociales
ainsi que tous les droits et obligations y attachés.

L'Etat Congolais possède, à son tour, 50% du capital social de la SACIM Spri soit 500 parts

sociales.

4.2. Engagements de la Société

L'ensemble des engagements vérifiables dans les livres de la SCIM sont évalués à
7.678.415 USD et sont pris en charge par la nouvelle Société. Il s’agit de :

+ Curatelle SENGAMINES : 4.000.000 USD
+ _ Prêt SODIMICO : 2.250.000 USD
+ _ Fournisseurs Carburant et Lubrifiants  : 612.000 USD
e Prêt RAW BANK : 32.000 USD
- _ Arriérés Salaires Personnel : 618.701 USD
+ Arriérés Emoluments mandataires : 122.714 USD

+ Fournisseurs externes(RSA) : 43.000 USD

Le paiement de ces dettes sera négocié entre la Société et les différents créanciers après
l'entrée en production officielle, et en tenant compte des engagements stipulés au point
2.3.3 sur l'affectation du bénéfice.

Toute autre prétention non reprise ci-dessus est à adresser à l'Etat Congolais.

4.3. Prix et modalités de paiement

4.3.1 Prix de la cession

AFECC obtiendra les parts ci-dessus après paiement au Trésor Public de dollars
américains quatre millions deux cents mille (4,280.000 USD), lequel paiement doit intervenir

au moment de la signature de l'Accord.
, \4

11

4.3.2. Pas de porte

AFECC s'engage à payer au Trésor Public un pas de porte de soixante un millions de
dollars américains (61.000.000$) non remboursable. Les 25% dudit montant doivent être
payés en deux phases :

e_ soit 15% (9.150.000 USD) dont 50%, (soit 4.575.000 USD) seront payés au Trésor
Public dans un délai d'un mois après la signature du présent Accord et les 50%
restant (soit 4.575.000 USD) seront affectés au Budget d'aménagement de la route
de 50 Km de la ville de MBUJI-MAY! à la mine de TSHIBWE;

«soit 10% (6.100.000 USD) comme deuxième paiement qui sera effectué après la
production de la mine de TSHIBWE.

+ _Le solde de 75% (45.760.000 USD) sera payé progressivement au fur et à mesure
de la mise en cotation en Bourse de la SACIM et de la vente des diamants.

4.3.3. Royalties

SACIM Sprl paiera à l'Etat Congolais des royalties fixées à 1USD/carat vendu en
provenance des gisements non certifiés.

Article 5 : Durée

Le présent accord est conclu pour une durée indéterminée à partir de son entrée en
vigueur.

Article 6 : Capital social
6.1. Le capital social de la société est de 8 400 O0OUSD, représentant 1000 parts sociales.

6.2. En contrepartie du transfert des droits sur les Ressources de la SCIM Sprl tel que
Stipulé dans le présent Accord, AFECC fera l'apport en capital convenu conformément
aux dispositions de l'article 4.3.1 ci-dessus, Et AFECC prêtera, ou fera en sorte que
soit prêté, à la nouvelle SACIM Spri les fonds nécessaires pour mettre les Ressources

en Production Commerciale, aux conditions prévues par le présent Accord et le plan
d'affaires.

M
12

Atticle 7 : Délais de synchronisation et financement

7.1. Sauf disposition contraire spécifique dans le présent Accord, au cas où les délais de
synchronisation prescrits dans cet accord n'étaient pas tenus, les parties
conviennent de se rencontrer pour établir de bonne foi, les raisons du retard connu
et pour y trouver des solutions.

7.2. L'Etat Congolais sera informé des démarches entreprises par AFECC pour obtenir le
financement nécessaire au Développement, à la mise en Exploitation des
Ressources et à la mise en production Commerciale conformément aux résultats de
l'Etude de Faisabilité.

Il accepte de collaborer entièrement avec AFECC en vue de faciliter l'obtention de
ce financement.

Atticle 8 : Modalité de résiliation et liquidation
8.1. Résiliation anticipée par AFECC

En cas d'inexécution d'une disposition substantielle du présent Accord par l'Etat Congolais,
AFECC mettra ce dernier en demeure de s’exécuter dans un délai de soixante jours, dans
la mesure où l'inexécution est remédiable. Si l'Etat Congolais n'a pas remédié à cette
inexécution dans les soixante {60) jours de la mise en demeure, AFECC pourra résilier le
présent Accord.

S'agissant du capital, le remboursement doit s'opérer dans un délai d'une année à partir de
la résiliation du présent Accord.

Les titres et droits sur les ressources attribués à SACIM SPRL ne seront rétrocédés à l'Etat
Congolais qu'après le remboursement total de la part du capital social souscrit et libéré par

AFECC. :

8.2. Résiliation anticipée par l'Etat Congolais.

En cas d'inexécution d'une disposition majeure du présent Accord par AFECC, l'Etat
Congolais mettra cette dernière en demeure de s'exécuter dans un délai de soixante (60)
jours, dans la mesure où l'inexécution est remédiable, Si AFECC n'a pas remédié à cette
inexécution dans les soixante (60) jours de la mise ef demeure, l'Etat Congolais pourra
résilier le présent Accord. l

€
13
Dans ce cas, l'Etude de Faisabilité deviendra propriété de l'État Congolais.

Dans tous les deux(2) cas repris aux points 8.1 et 8.2, les deux parties sont tenues de se
retrouver dans les 30 jours de la résiliation pour convenir des modalités de remboursement
des investissements engagés par AFECC dans SACIM SPRE.

8.3. Résiliation unilatérale et injustifiée par une des parties

En cas de résiliation unilatérale jugée injustifiée par l'une ou l'autre Partie, l'Etat Congolais
et AFECC s'accordent à se rencontrer pour discuter de la situation. Dans ce cas, l'article 15
du présent Accord sera d'application.

8.4. Dissolution et liquidation

En cas de dissolution et liquidation de la SACIM Spri, les dispositions des statuts
concernant la dissolution et la liquidation s'appliqueront conformément aux lois de la
République Démocratique du Congo et ce, sans préjudice des dispositions ci-après ; les
titres Miniers transférés de la SCIM Spri devront être récupérés et/ou rétrocédés à l'Etat
Congolais

Article 9 : Mise en œuvre des dispositions concernant les Associés

9.1. Effets de l'Accord

Chaque Associé votera ou fera en sorte que ses délégués votent de façon à donner plein et
entier effet aux dispositions du présent Accord et s'engage à participer au développement
de la SACIM Sp conformément à l'Etude de Faisabilité et le Plan d'Affaire rapportés en
annexe et qui font partie intégrante de cet Accord.

9.2. Contradiction

En cas de contradiction entre les dispositions du présent Accord et les statuts, les
dispositions du présent Accord prévaudront dans toute la mesure permise par la loi.
Chaque Associé s'engage à voter ou à faire en sorte que ses délégués votent les
modifications des statuts nécessaires pour éliminæf/la contradiction par rapport aux

dispositions du présent a

MA
14

9.3. Ratification

Dès la signature de cet Accord, l'Assemblée Générale des Associés de la SCIM Sprl
ratifiera expressément le présent accord, ainsi que tous les actes qui auront été transférés
et posés au nom et pour le compte de la SACIM. Spri, en vertu du présent Accord. Par le
présent Accord, les Associés se portent fort de cette ratification.

9.4. Parts

Les dispositions du présent Accord relatives aux parts s'appliqueront mutatis mutandis à
tous les titres ou actions dans lesquels les parts pourraient être converties, modifiées,
reclassifiées, redivisées, rachetées, subdivisées ou consolidées. Elles s'appliquent
également à tous les titres et actions quelconques auxquels les Associés de la SACIM Sprl
auront droit à titre de dividendes ou de distributions payables en actions ou en titres.

Article 10 : Gestion, Organisation et Principes
10.1. Les structures de la SACIM Sprl:

10.1.1. Les structures de la SCIM Sprl sont :

a. l'Assemblée Générale ;
b. Le Conseil de Gérance:
c. la Gérance (ou Comité de Gestion)

10.1.2L'Assemblée Générale des Associés est l'organe suprême de la société. Elle
nomme les Membres du Conseil de Gérance, qui est l'organe de conception de la
Société.

Le Président du Conseil de Gérance sera choisi parmi les trois (3) Membres
désignés par l'Etat Congolais et le Vice Président parmi les trois (3) Membres
proposés par AFECC.

10.1.3.Le Conseil de Gérance est l'organe de décision et d'orientation de la Société. Il
prend les décisions conformément aux statuts de 4 SACIM SPRL et aux termes du
présent Accord. we

15

10.1.4. La Gérance ou Comité de Gestion.
Elle assure la gestion quotidienne de la SACIM Spri. Elle est composée d'un
Directeur Général et d'un Directeur Général Adjoint. Le Directeur Général est
proposé par AFECC et le Directeur Général Adjoint proposé par l'Etat Congolais.
Les deux Directeurs Généraux ont le droit égal sur toutes les dépenses et ies
décisions administratives importantes re seront valables qu après la signature des
deux Directeurs Généraux à la fois.

Conformément au cahier des charges du COPIREP, le Directeur Technique viendra
de la partie congolaise et le Directeur Financier de la partie AFECC.

10.1.5.Les émoluments du Directeur Général et son Adjoint, ainsi que ceux des
Commissaires aux Compte seront fixés par l'Assemblée Générale.

10.2. Personnel

La SACIM Spri choisira librement son persorinel en utilisant par préférence, à capacités
égales, le ersonnel local disponible de SCIM SPRL pour le projet.

Cependant, SACIM Spa pourra recourir au personnel expatrié qualifié suivant ses besoins
opérationnels à justifier.

Article 11 : Apports et contributions au projet

11.1. Les apports des Parties dans la SACIM Spri pourront être effectués en numéraire ou
en nature.

11.2. Les apports et contributions de l'Etat Congolais seront constitués par :
11.2.1. Le transfert de ses Titres Miniers à la SACIM Spri ; |
11.2.2. Le transfert des concentrés et remblais ex-carrière de diamant.
11.2.3.La communication des Données qui seront utilisées pour les Etudes de
Faisabilité des gisements non certifiés.

11.3. Les Apports et contributions d'AFECC seront constitués par :

11.3.1. Le financement des travaux de pr: tion géologique des Ressources ; |

M
16

11.3.2. Le financement des Etudes de Faisabilité ;

11.3.3. Sous réserve de la décision des Parties de mettre en exploitation tout ou partie
des Ressources, la levée du financement requis pour là mise en exploitation
des gisements ainsi que la construction des installations de traitement,
d'infrastructures routières. ‘

Article 12 : Rémunération des parties

12.1. Sous réserve de la décision des Parties de mettre en exploitation les Ressources, la
rémunération des Parties sera constituée par :

12.1.1.Le paiement et le partage du bénéfice réalisé après la vente de la production de
diamants à raison de 50% pour chaque partie;

12.1.2.Le paiement des dividendes aux Associés proportionnellement à leurs parts
respectives dans la SACIM Spr :

12.1.3. Le paiement du principal et des intérêts sur les emprunts négociés par la société.
12.1.4. Le paiement des royalties au Trésor Public
12.2. Paiement de dividendes et remboursement du principal et des intérêts.

A la fin de la période de remboursement des capitaux empruntés, les bénéfices nets
d'impôts seront distribués aux Associés au prorata de leur participation dans la SACIM Spri.

Article 13 : Commercialisation

En vue de commercialiser la production aux meilleures conditions sur les marchés
internationaux, AFECC construit le bâtiment pour loger le CEEC près de l'Aéroport
International de Kinshasa, pour garder, traiter et vendre les produits du répertoire CEEC.
Ce bâtiment reste la propriété de l'Etat.

L'Etat Congolais désignera un terrain approprié pour le bâtiment ci-dessus dans un délai de
60 jours suivant la signature du présent Acgora. L'Etat congolais mettra à la disposition de
la SACIM un espace pour ses opérations. (

17

En contrepartie de cet immeuble et dans le même délai ci-haut indiqué, l'Etat Congolais
attribuera à AFECC un terrain au Centreville de Kinshasa, de préférence dans la Commune
de la GOMBE, pour lui permettre de construire son siège et son hôtel.

Les parties conviennent que pour mieux défendre leur prix de vente, la production sera
vendue en un tout, propriété de la SACIM Spri.

Article 14 : Vente et Cession des parts

14.1. Gage des parts

Un Associé (le « Débiteur Gagiste ») peut gager ou nantir autrement toutes ou partie de ses
Parts au profit de toute personne {le « Créancier Gagiste »), à condition que ce gage ou cet
autre nantissement prévoie expressément qu'il est subordonné au présent Accord et aux
droits que l'autre Associé tire du présent Accord.

En cas de défaillance du Débiteur Gagiste, le Créancier Gagiste convient avec ce dernier
de céder sans réserve tous ses droits sur ces parts, dans l'ordre de préférence, à l'autre
Associé où à toute Personne quelconque qui pourrait ultérieurement être habilitée à
acquérir ces parts, moyennant paiement au Créancier Gagiste de toutes les sommes dont
ces Parts garantissent le paiement.

Dès à présent, le débiteur Gagiste autorise irrévocablement un tel paiement. Rien dans cet
article 14.1 ne dérogera au droit de premier refus de l'Associé quant aux cessions d'action
prévues à l’article 14.2 ci-dessous.

14.2. Cession à des Sociétés Affiliées à l'Associé
Un Associé peut céder librement toutes (mais seulement toutes) ses parts à une Société
Affilié à condition que l'Associé cédant et sa société affilié souscrivent à l'égard de

l'autre Associé les engagements suivants :

14.2.1.1a Société Affiliée demeurera une société Affiliée aussi longtemps qu'elle détiendra
les parts ;

14.2.2.Avant que la société Affiiée cesse d'étrg/ Une Société Affliée, elle rétrocédera les
parts à l'Associé auquel elle était affilié£ fu une société affiliée de cet Associé qui
prendra le même engagement à l'ég l'autre Associé. À ,

hs
18

Article 15 : Droit applicable et règlement des litiges ou différents

151. Le présent Accord sera régi et interprété conformément aux lois de la République
Démocratique du Congo.

15.2. Nonobstant les dispositions de l'article 9 ci-dessus, en cas de litige ou différend entre
Parties découlant du présent Accord où en relation avec celui-ci ou ayant trait à la
violation de celui-ci, tes Parties conviennent, avant d'engager toute procédure de
résiliation ou tout recours arbitral, de se rencontrer pour tenter de parvenir à un
règlement à l'amiable. A cet effet, les Parties ou leurs délégués se rencontreront
dans les quarante cinq jours de l'invitation à une telle rencontre adressée par lettre
recommandée par la Partie la plus diligente à l'autre Partie. Si cette rencontre n'a
pas eu lieu dans le délai ou si le litige ou différend ne fait l'objet d’un règlement écrit
dans les quarante cinq jours de la réunion, toute Partie peut soumettre ledit litige à
l'arbitrage.

15.3. Le litige sera réglé par un seul arbitre désigné de commun accord par les Parties. Si
les Parties ne parviennent pas à se mettre d'accord sur l'identité de l'arbitre dans les
7 (sept) jours de la réception par une Partie de la notification faite par l'autre Partie
au sujet de l'existence du litige et de la nécessité de l'arbitrage, après l'échec de la
tentative de règlement amiable, chacune des Parties désignera alors un arbitre et ies
deux arbitres désigneront le troisième arbitre. L'arbitrage sera conduit conformément
aux règles d'arbitrage de la Chambre de Commerce International. Le lieu d'arbitrage
sera Paris. Les langues d'arbitrage seront le français et l'anglais.

Article 16 : Force majeure

16.1. Aux fins du présent Accord, l'expression Force Majeure « Force Majeure » signifie
tout événement insurmontable et hors du contrôle de la Partie Affectée, y compris,
sans que cette énumération soit limitative, toute grève, lock-out ou autres conflits
sociaux, tout acte d’un ennemi public, insurrection, émeute, acte de violence
publique, acte de terrorisme, pillage, rébellion, révolte, révolution, guerre (déclarée
ou non), guerre civile, sabotage, blocus, embargo, coup d'état, fait du prince ou tout
autre événement à caractère politique, toute catastrophe naturelle, épidémie,
cyclone, onde supersonique, glissement de terrain, foudre, tempête, inondation,
tremblement de terre ou condition météorologiques exceptionnelles, tout incendie ou
explosion, toute expropriation, nationaïsation.g#f”tout accident qui affecte ou est
susceptible d'affecter la bonne fin du Projet à in financement, pourvu que la ni

D M

16.2.

16.3.

19

Affectée ait pris toutes les précautions raisonnables, les soins appropriés et les
mesures alternatives afin d'éviter le retard ou la non-exécution, totale où partielle,
des obligations stipulées dans le présent Accord.

L'interprétation du terme Force Majeure sera conforme aux principes et usages du
droit international et du droit congolais, et tout litige relatif à un incident ou aux
conséquences de Force Majeure sera réglé conformément à l'article 16 du présent
Accord.

En cas de force majeure (telle que définie ci-dessus), la Partie affectée ou
susceptible d'être affectée par cette force majeure (la « Partie Affectée ») le
noïfiera à l'autre Partie par écrit, en lui décrivant les circonstances de Force
majeure, dans les quatorze (14) jours de sa survenance.

Les parties se concerteront pour tenter d'en limiter les conséquences. Dans les
quatorze (14) jours de cette première notification, puis, dans le cas où l'événement
de Force majeure perdure la Partie affectée devra adresser à l'autre partie tous les
mois des notifications complémentaires contenant une description de l'événement de
Force Majeure, de ses conséquences sur l'exécution de ses obligations au titre du
présent Accord et une évaluation prévisionnelle de sa durée. L'autre Partie
disposera d'un délai de trente (30) jours à compter de la réception de chaque
notification pour contester le contenu par une notification de différend (la
« Notification de Différend »), faute de quoi la notification sera considérée comme
ecceptée.

Er cas d'envoi d'une Notification de Différend, les Parties s’efforceront de régler à
l'arriable ce différend dans le cadre des discussions qui devront se tenir dans les
quinze (15) jours de la réception par la Partie destinataire d'une Notification de
Diférend, et pendant une période qui ne pourra excéder quarante cinq (45) jours à
compter de la réception par cette Partie de cette Notification de Différend, sauf
accord des Parties sur une période différente (la « Période de Règlement
Amiable »). Dans l'hypothèse où les Parties ne parviendraient à régler à l'amiable
au terme de la Période de Règlement Amiable leur différend quand à l'existence, la
durée ou les effets d'un événement de Force Majeure, ce différend sera tranché par
arbitrage conformément à l'article 16 du présent Boca. À\ |

16.4.

16.5.

16.6.

2C

Dès la survenance d'un cas de Force Majeure, l'exécution des obligations de la
Partie Affectée sera suspendue pendant la durée de la Force Majeure et pour une
période supplémentaire pour permettre à la Partie Affectée, agissant avec toute la
diligence requise, de rétablir la situation qui prévalait avant la survenance dudit
événement de Force Majeure. Toutes les conditions, tous les délais et toutes les
dates postérieures à la date de survenance du cas de Force Majeure seront adaptés
pour tenir compte de la prolongation et du retard provoqué par la Force Majeure.

Au cas où l'exécution des obligations d'une Partie Affectée serait suspendue, soit
entièrement soit en partie, à cause d'un événement de Force Majeure, le présent
Accord sera prorogé automatiquement pour une période équivalente à la durée du
cas de Force Majeure. En cas d'événement de Force majeure, aucune des Parties
ne sera responsable de l'empêchement ou de la restriction, directement ou
indirectement, d'exécuter toute ou partie de ses obligations découlant du présent
Accord.

Au cas où l'événement de Force Majeure intervenait avant l'entrée de AFECC dans
le canitai de la SACIM Spri et persisterait au-delà d'une période de trois cent
soixante (360) jours, le présent Accord restera en vigueur et sera prorogé
conformément aux dispositions de l'article 16.4 ci-dessus, à l'exception des cas
suivants :

16.6.1.Les Parties pourront, de commun accord, résilier le présent Accord, auquel cas

chaque partie sera libérée de l'intégralité de ses obligations au titre du présent
Accord ; ou

16.6.2.Une des parties pourra individuellement résilier le présent Accord, auquel cas

16.7.

chaque Partie sera libérée de l'intégralité de ses obligations au titre du présent
Accord.

Au cas où un cas de Force majeure intervenant après l'entrée de AFECC dans le
cenite! de la SACIM Sp persisterait au-delà d'une période de trois cent soixante
(260 iours, le présent Accord restera en vigueur et sera prorogé conformément aux
dispssitions de l'article 16,4, à moins que les Parties ne décident de commun accord
de résilier le présent Accord, auquel cas SACIM Spri,sera liquidée conformément

4

21

Article 17 : Clause d'équité

174. Au cas où des événements ne constituant pas une Force Majeure n'ont pas été
prévus ou ne pouvaient pas être prévus par les parties dans l'exécution ou la mise
en application des termes et conditions du présent Accord et qui entraîneraient une
sitiaton de non-profitabilité pour l'une ou l'autre des parties, AFECC et
Gouvernement de la République Démocratique du Congo prendront acte des motifs
et circonstances notifiées, dans un délai raisonnable, par la partie invoquant la
clause d'équité.

17.2. Les Parties se consulteront pour résoudre les difficultés de manière équitable. Les
Parties vérifieront si les raisons pour lesquelles la clause d'équité est invoquée sont
valables et en discuteront l'importance et l'implication.

17.3. En cas de litige sur la clause d'équité invoquée ou sur la manière de le résoudre, les
Parties recourront à l'arbitrage, conformément à l'article 15 ci-dessus.

Article 5 : Notification

18.1. L'adresse de notification de chacune des Parties pour tous avis, notifications,
directives, demandes ou autres communication exigées ou envisagées en vertu
d'une disposition quelconque du présent Accord est la suivante :

Pour_ie Gouvernement de la République Démocratique du Congo : Adresse

Le Ministère du Portefeuille dont les Bureaux se trouvent au 707, Avenue Wagenia,
Kinshasa i Gombe
Et pour AFECC : Adresse

Anhui Foreign Economic Construction (GROUP) Corporation Limited, AFECC en
sigle, avant son siège social, au 28 Dongliu Road, Hefei, Anhui, République Populaire
de Chine

18.2. Tous avis, notifications, instructions, demandes ou autres communications livrées en
mains propres à une personne responsable durant les heures normales de service à
l'adresse de notification, seront réputés avaff été remis ou déposés le jour de leur
livrason ou dans le cas d'une télécopie, /ouf ouvrable suivant la date d'accusé de

révepiiont,

22

18.3. Tout changement d'adresse d'une Partie doit être notifié par écrit à l'autre Partie
endéans 30 jours.

Article 19 : Confidentialité des informations

19.1. Sous réserve de l'article 19.2 ci-dessous, toutes Données et informations fournies
par une Partie à l'autre concernant soit le présent Accord soit les Ressources, que
ces Données aient été déclarées confidentielles ou non, seront traitées comme
confidentielles et ne pourront être divulguées à aucune personne, sans l'accord
préalable et écrit de l'autre Partie.

19.2. Les restrictions stipulées au présent article ne s'appliquent pas :
19.2.1.Lorsque la divulgation est requise par la loi, par une autorité compétente ;

19.2.2.Lorsque la divulgation est nécessaire pour réaliser une vente à un tiers
conformément à la clause de préemption stipulée dans le présent Accord ;

19.2.3.A la divulgation faite aux sociétés membres d'un même groupe que les Parties ou
aux institutions financières existantes ou potentielles privées ou publique qui
apportent leur cancours à SACIM Spri ou aux Parties ou aux sociétés qui sont
membres du même groupe que les actionnaires des Parties.

19.2.4.Aux informations confidentielles qui tombent dans le domaine public autrement que
par la violation et par l'une des Parties de l’une quelconque de ses obligations
envers l'autre.

49.3. Lorsque la divulgation d’une information confidentielle est requise par la loi ou par
une autorité compétente (comme envisagé à l'article 19.2, une copie de l'information
dont la divulgation est requise devra être fournie à l'autre Partie aussi raisonnable
que possible avant cette divulgation. Si la divulgation est nécessaire pour rendre
effective une cession à un tiers ou pour obtenir un financement du projet (comme
envisagé aux articles 19.2.2 et 19.23), le tiers pour le financier, selon le cas, sera
tenu de signer un engagement dé confidentialité. '

4
23

19.4. Aucune Partie ne sera responsable, à l'égard de l'autre Partie, de toute
interprétation, opinion, conclusion ou autre information non factuelle que cette Partie
aura insérée dans tout rapport ou autre document fourni à la tierce Partie qui reçoit

information, que ce soit par négligence ou autrement.

19.5. Les obligations de confidentialité resteront en vigueur pendant une période de cinq
5) ans après la résiliation ou la dissolution du présent Accord.

Article 20 : Taxes et Impôts Gouvernementaux

Après le transfert des Ressources et des Titres Miniers à SACIM Spri, tous droits de
douane, frais des licences, droits, taxes, redevances, contributions de toute nature et autres
charges gouvernementales imposées en relation avec les activités de la SACIM Spri, en
particulier ceux régis par les dispositions du Titre IX du Code Minier, seront payables par
celle-ci conformément aux dispositions du Code et Règlement Miniers.

Article 21 : Financement des projets sociaux

Les Associés s'engagent à faire en sorte que la Gérance de la SACIM Sprl inscrive dans
ses budgets annuels des crédits suffisants pour la réalisation des projets de développement
sociaux en faveur des communautés locales dans les zones d'exploitation minières.

Article 22 : Dispositions diverses
22.1. Modification

Aucune modification ou amendement des dispositions quelconques du présent Accord ne
pourra produire d'effet, à moins d'avoir fait l'objet d’un écrit signé par les Parties.

22.2. Cession

Le présent Accord ne pourra être valablement cédé par une Partie à un tiers que
moyennant l'accord exprès et écrit de l'autre Partie, le cessionnaire s’engageant par écrit à
respecter le présent Accord en tous et chacun de ses termes. Chaque Partie s'engage à ne
pas s'opposer à une demande de cessigf#/sans raison valable À ;

M
24

22.3. Portée

Le présent Accord bénéficiera aux Parties et à leurs successeurs et cessionnaires autorisés
respectifs et liera ceux-ci.

22.4. Séparation de dispositions non valables

L'invalidité, l'illégalité ou linapplicabilité d’une disposition quelconque de la présente
Convention ne pourra en aucune façon affecter la validité, la légalité ou l'application des
autres dispositions du présent Accord.

22.5. Renonciation

Le fait qu'une Partie au présent Accord s’abstienne d'exiger, à une ou plusieurs reprises, le
respect strict d’une disposition quelconque du présent Accord ne pourra pas être interprèté
comme une renonciation à cette disposition. Toute renonciation par une Partie à une
disposition quelconque du présent Accord devra être faite de manière expresse et par écrit.

22.6. Intégralité de l'Accord avec ses annexes.

Le présent Accord renferme l'intégralité de l'Accord des Parties relativement à son objet et
prévaut et remplace, à compter de la date d'Entrée en vigueur, tous les engagements ou
accords antérieurs explicites ou tacites entre Parties.

Les annexes :

1. Cahier des charges COPIREP

2. Contre proposition d'AFECC au COPIREP

3. Etude de Faisabilité de SCIM au COPIREP

4. Plan d'Affaires remis au COPIREP.

5. Lettre d'AFECC du 2 février 2013 adressée à Son Excellence Monsieur le Président de la
République Démocratique du Congo-Chef de l'Etat. if

25

Font partie intégrante de cet Accord.
22.7. Pas d'obligations tacites

Aucune Partie ne pourra être tenue d'aucune disposition, interprétation, garantie, promesse
ou autre obligation expresse ou tacite, non expressément stipulée dans le présent Accord,
sauf s’il s'agit d'une disposition légale contraire.

23. DISPOSITION FINALE
Cet accord prend effet à partir de la date de sa signature, ainsi fait en quatre (4)
exemplaires en français et en chinois, les deux versions faisant foi.

Fait à Kinshasa, le 18 mars 2013

POUR :

Anhui Foreign Economic Construction L'Etat Congolais
{Group} Corp., Ltd, AFECC

BAI XIANGQIAN

Vice-Président AFECC

ho ET

Hfistre du Portefeuille
REIN CEMARAR

ANHETFOREIDS ECONOMIC CONSTRUCTIOS EGROURY CPL LED

_ PROCURATION

Je soussigné Jiang Qingde, Président Directeur Général de Anhui Foreign
Economic and Construction ( Group ) Co., Ltd, agissant en tant que mandant.

— Donne pouvoir à Monsieur Bai Xianggqian, né le 20 mars 1954 à Shaanxi en
R.PC.. agissant en tant que représentant de notre société, qui pourrai effectuer la
signature pour l’accord relatif à la coopération du projet de la Mine Tshibwe entre
la République Démocratique du Congo et Anhui Foreign Economic and

Construction { Group ) Co., Etd.

Cette procuration lui a été délivrée pour servir et valoir ce que de droit.

